DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US# 2019/0380096).

	RE Claim 1, Zhang discloses a user terminal (See Zhang FIG 1 – UE) comprising: 
See Zhang [0173]-[0174] – transmitting uplink signal using resources for UCI); and 
	a control section that controls determination of at least one transmission resource of a time resource, a frequency resource and the code resource used for the uplink signal based on indication information that is notified from a radio base station and indicates at least one resource of the time resource, the frequency resource and the code resource (See Zhang [0193] – downlink signal (i.e. from base station) includes at least one of time resource, frequency resource, and code resource for configuring the first radio signal ([0173]-[0174] – uplink UCI/PUCCH signal)).

	RE Claim 6, Zhang discloses a radio communication method of a user terminal (See Zhang FIG 1 – UE) comprising: 
	transmitting an uplink signal by using a code resource associated with a value of uplink control information (See Zhang [0173]-[0174] – transmitting uplink signal using resources for UCI); and33767012Amendment dated March 5, 2020 Preliminary Amendment
	controlling determination of at least one transmission resource of a time resource, a frequency resource and the code resource used for the uplink signal based on indication information that is notified from a radio base station and indicates at least one resource of the time resource, the frequency resource and the code resource (See Zhang [0193] – downlink signal (i.e. from base station) includes at least one of time resource, frequency resource, and code resource for configuring the first radio signal ([0173]-[0174] – uplink UCI/PUCCH signal)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US# 2019/0380096) in view of Marinier et al. (US# 2018/0006791 hereinafter referred to as Marinier).

	RE Claim 2, Zhang discloses a user terminal, as set forth in claim 1 above. Zhang does not specifically disclose wherein the control section converts an identifier of the resource indicated by the indication information into an identifier of the transmission resource by using a calculation formula that uses a parameter notified from the radio base station.
	However, Marinier teaches of wherein the control section converts an identifier of the resource indicated by the indication information into an identifier of the transmission resource by using a calculation formula that uses a parameter notified from the radio base station (See Marinier [0115] – WTRU determining TB identifier as a function of an identifier of the cell transmitting the TB (such as the cell identity (ID))).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the user terminal transmitting uplink control information, as disclosed in Zhang, wherein the control section converts an identifier of the resource indicated by the indication information into an identifier of the transmission resource by using a calculation formula that uses a parameter notified from the radio base station, as taught in Marinier. One is motivated as such in order to improve dynamic reporting and retransmissions (See Marinier Background; Summary).

Claim 3, Zhang, modified by Marinier, discloses a user terminal, as set forth in claim 2 above, wherein the parameter includes a cell identifier (See Marinier [0115] – WTRU determining TB identifier as a function of an identifier of the cell transmitting the TB (such as the cell identity (ID))).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US# 2019/0380096) in view of Lee et al. (US# 2019/0098622 hereinafter referred to as Lee).

	RE Claim 4, Zhang discloses a user terminal, as set forth in claim 1 above. Zhang does not specifically disclose wherein the control section determines one of a plurality of calculation formulae based on information from the radio base station, and determines the transmission resource by using the determined calculation formula.
	However, Lee teaches of wherein the control section determines one of a plurality of calculation formulae based on information from the radio base station, and determines the transmission resource by using the determined calculation formula (See Lee [0176] – determining transmission resource based on calculation which is based on information from base station (i.e. user symbol index, tone, sTTI number, etc…)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the user terminal transmitting uplink control information, as disclosed in Zhang, wherein the control section determines one of a plurality of calculation formulae based on information from the radio base station, See Lee Background; Summary).

	RE Claim 5, Zhang, modified by Lee, discloses a user terminal, as set forth in claim 4 above, wherein the plurality of calculation formulae include a calculation formula that uses an index of a symbol used for the uplink signal (See Lee [0176] – determining transmission resource based on calculation which is based on information from base station that uses an index (i.e. user symbol index)), and a calculation formula that does not use the index of the symbol used for the uplink signal (See Lee [0176] – determining transmission resource based on calculation which is based on information from base station that does not use an index (i.e. tone, sTTI number, etc…)).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US# 2019/0380096) in view of Marinier et al. (US# 2018/0006791 hereinafter referred to as Marinier) and Lee et al. (US# 2019/0098622 hereinafter referred to as Lee).

	RE Claim 7, Zhang, modified by Marinier, discloses a user terminal, as set forth in claim 2 above. Zhang, modified by Marinier, does not specifically disclose wherein the control section determines one of a plurality of calculation formulae based on information from the radio base station, and determines the transmission resource by using the determined calculation formula.
See Lee [0176] – determining transmission resource based on calculation which is based on information from base station (i.e. user symbol index, tone, sTTI number, etc…)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the user terminal transmitting uplink control information, as disclosed in Zhang, modified by Marinier, wherein the control section determines one of a plurality of calculation formulae based on information from the radio base station, and determines the transmission resource by using the determined calculation formula, as taught in Lee. One is motivated as such in order to improve performance and reduce latency (See Lee Background; Summary).

	RE Claim 8, Zhang, modified by Marinier, discloses a user terminal, as set forth in claim 3 above. Zhang, modified by Marinier, does not specifically disclose wherein the control section determines one of a plurality of calculation formulae based on information from the radio base station, and determines the transmission resource by using the determined calculation formula.
	However, Lee teaches of wherein the control section determines one of a plurality of calculation formulae based on information from the radio base station, and determines the transmission resource by using the determined calculation formula (See Lee [0176] – determining transmission resource based on calculation which is based on information from base station (i.e. user symbol index, tone, sTTI number, etc…)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the user terminal transmitting uplink control information, as disclosed in Zhang, modified by Marinier, wherein the control section determines one of a plurality of calculation formulae based on information from the radio base station, and determines the transmission resource by using the determined calculation formula, as taught in Lee. One is motivated as such in order to improve performance and reduce latency (See Lee Background; Summary).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVE R YOUNG/Primary Examiner, Art Unit 2477